Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 31, 2020

                                       No. 04-20-00096-CR

                                          Ricky CANTU,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR5992
                       Honorable Catherine Torres-Stahl, Judge Presiding

                                          ORDER

       The reporter’s record was due to be filed with this court on March 30, 2020. See TEX. R.
APP. P. 35.1. After the due date, court reporter Heather Collins filed a notification of late record.
She explained that she cannot at present access the exhibits in the courthouse because of the
COVID-19 isolation restrictions that are scheduled to be in place through April 30, 2020. She
requested an extension of time to file the record until May 1, 2020.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED.
See id. R. 2, 35.3(c) (limiting, under normal circumstances, an extension in a regular appeal to
thirty days). The reporter’s record is due on May 1, 2020.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court